DETAILED ACTION
Claims 1-2, 5-12, 15-16 and 18-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
The examiner’s statement of reasons for allowability of claims 1-2, 5-12, 15-16 and 18 included in the Office action mailed January 3, 2022, remain unchanged. 
Regarding independent claims 19-20 the prior art taken either singly or in combination fails to anticipate or fairly suggest the observation optical systems as claimed.  Specifically, the examiner agrees with the reasons set forth in the remarks of June 16, 2022 pages 10-12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
With respect to the rejections of claims 19-20 based on Song and Yang, applicant has filed a certified translation of applicant's foreign priority, the translation is at least enabling for claims 19-20, and applicant has otherwise perfected the foreign priority. Applicant’s foreign priority date antedates these references and is perfected and therefore Song and Yang no longer qualify as prior art.
It is noted that previously allowed claim 16 has been amended.  These amendments do not change the scope and match the examiner’s earlier interpretation of the claim in light of the specification.  Thus, the amendments to claim 16 do not change the reasons for allowance of claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                      July 27, 2022